617 F.2d 1313
88 Lab.Cas.  P 11,950
Robert J. WILSON, Regional Director of the Eighteenth Regionof the National Labor Relations Board for and onbehalf of the National Labor RelationsBoard, Appellant,v.HART SKI MANUFACTURING CO., INC., Appellee.
No. 79-1643.
United States Court of Appeals, Eighth Circuit.
March 21, 1980.

1
Appeal from the United States District Court for the District of Minnesota.

JUDGMENT

2
The motion of the National Labor Relations Board to dismiss this cause on appeal for mootness is hereby granted.  The appeal is dismissed, and the cause is remanded to the United States District Court for the District of Minnesota with instructions to vacate its order and decision of July 16, 1979, 472 F.Supp. 484, which denied injunctive relief.